Exhibit 10.1

AMENDMENT TO SECURED PROMISSORY NOTE
AND LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECURED PROMISSORY NOTE AND LOAN AND SECURITY AGREEMENT
(the “Agreement”) is made as of this seventeenth day of August, 2010, by and
among TeamStaff Government Solutions, Inc. a Georgia corporation, d/b/a
TeamStaff Government Solutions; d/b/a TeamStaff Govt Solutions (the “Borrower”),
and TeamStaff Inc. (the “Guarantor”) and Presidential Financial Corporation, a
Georgia corporation (the “Lender”).

R E C I T A L S

Pursuant to the Loan and Security Agreement dated July 29, 2010, (“Loan
Agreement”), between the Borrower and the Lender, the Lender agreed to make
available to the Borrower a line of credit in accordance with, and subject to,
the provisions of the Loan Agreement. The Borrower’s obligation to repay the
line of credit, with interest and other fees and charges, is evidenced by the
Secured Promissory Note dated July 29, 2010, in the principal amount of One
Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) (the
“Promissory Note”). The indebtedness, obligations and liabilities of the
Borrower under and in connection with the line of credit are guaranteed by the
Guarantor pursuant to the terms of the Corporate Guaranty Agreement dated
July 29, 2010 executed by the Guarantor (the “Guaranty Agreement”). The Loan
Agreement, Promissory Note, the Guaranty Agreement, and all documents now and
hereafter executed by the Borrower, the Guarantor or any other party, to
evidence, secure, or guaranty, in connection with the Borrower’s indebtedness
and obligation to Lender, are hereinafter referred to as the “Loan Documents.”

For purposes of computing interest on payments received, the parties agree to
amend the number of days subject to the terms and conditions of this Agreement.

A G R E E M E N T S

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the parties hereinafter set forth, it is hereby mutually agreed as
follows:

1. Acknowledgment of Recitals. Each of the parties hereto acknowledges that the
above recitals are true and correct and incorporated herein by reference.

2. Application of Payments. For purposes of computing interest on payments
received in the Payment Account the parties agree to reduce the number of days
from four (4) to three (3), and hereby amend Section 4.3 of the Loan Agreement
to read as follows:

“Lender may, in its discretion, apply, reverse and re-apply all Collections and
other proceeds of Collateral or other payments received with respect to the
Obligations, in such order and manner as Lender shall determine, whether or not
the Obligations are due, and whether before or after the occurrence of a Default
or an Event of Default. For purposes of determining Availability, funds received
at the Remittance Address will be credited to the Loan Account upon Lender’s
receipt of notice that such items have been credited to the Payment Account,
subject to final payment and collection; provided, however, that for purposes of
computing interest on the Obligations, such items shall be deemed applied by
Lender three Business Days after Lender’s receipt of advice of deposit in the
Payment Account, including such payments received by wire transfer, ACH or other
electronic means to an account designated by Lender, in which case such items
shall be deemed applied by Lender three Business Days after Lender’s receipt of
advice of deposit in the Payment Account. If, as the result of Lender’s
application of Collections to the Obligations as authorized by this Section 4.3
a credit balance exists in favor of Borrower (meaning that, on any date of
determination, the collected balance of Collections after the applicable cutoff
time on such date exceeds the outstanding principal balance of (and all
interest, fees and other amounts payable with respect to) the Obligations after
the applicable cutoff time on such date), such credit balance shall not accrue
interest in favor of Borrower, but shall be available to, and promptly paid by
Lender to Borrower upon Borrower’s request, at any time or times for so long as
no Default or Event of Default exists.”

1

 

1



--------------------------------------------------------------------------------



 



3. Amendment Fee. In consideration of the amendments set forth herein, Borrower
unconditionally agrees to pay to Lender an amendment fee in the amount of $0.00
(the “Amendment Fee”), which shall be fully earned and payable upon receipt of a
fully executed copy of this Agreement from Borrower and acceptance of this
agreement by Lender as set forth in paragraph 9 below. The amendment fee shall
not be subject to refund, rebate or proration for any reason whatsoever, and
shall be treated as an Advance and charged to the loan account on the same date
of Effectiveness.

4. Representations and Warranties. In order to induce the Lender to enter into
this Agreement, the Borrower and each of the Guarantor (collectively the
“Obligors”) represent and warrant to the Lender that as of the date hereof
(a) no event of default exists under the provisions of the Loan Agreement,
Promissory Note or the Guaranty Agreements or other Loan Documents, (b) all of
the representations and warranties of the Obligors in the Loan Documents are
true and correct on the date hereof as if the same were made on the date hereof,
(c) the Collateral, as defined in the Loan Agreement, is free and clear of all
assignments, security interest, liens and other encumbrances of any kind and
nature whatsoever, except for those granted or permitted under the provisions of
the Loan Documents, (d) the execution and performance by the Borrower under the
Loan Agreement, as amended, will not (i) violate any provision of law, any order
of any court or other agency of government, or the organizational documents
and/or bylaws of Borrower, or (ii) violate any indenture, contract, agreement or
other instrument to which the Borrower is party, or by which its property is
bound, or be in conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under, any such indenture, or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of the Borrower, and (e) this Agreement constitutes the
legal, valid and binding obligations of the Obligors enforceable in accordance
with its terms, except its enforceability may be limited by bankruptcy,
insolvency or some other laws affecting the enforcement of creditors rights
generally.

5. Ratification and No Novation; Validity of Loan Documents. The Obligors hereby
ratify and confirm all of their obligations, liabilities and indebtedness under
the provisions of the Loan Agreement, the Promissory Note, the Guaranty
Agreements and the other Loan Documents, as the same may be amended and modified
by this Agreement, and agrees to pay the indebtedness in accordance with the
terms of the Loan Agreement, as amended and modified by this Agreement. The
Lender and the Obligors each agrees that is their intention that nothing in this
Agreement shall be construed to extinguish, release or discharge or constitute,
create or affect a novation of, or an agreement to extinguish (a) any of the
obligations, indebtedness and liabilities of the Obligors, or any other party
under the provisions of the Loan Agreement, the Promissory Note, and such other
Loan Documents, or (b) any assignment or pledge to the Lender of, or any
security interest or lien granted to the Lender in, or on, any Collateral and
security for such obligations, indebtedness, and liabilities. The Lender and the
Obligors each agrees that the Lender shall have the absolute and unconditional
right to demand payment of the Promissory Note in Lender’s discretion at any
time, regardless of the existence of any provisions hereof or of any compliance
or noncompliance by Borrower with any such provision. The Obligors agree that
all of the provisions of the Loan Agreement, the Promissory Note, and the other
Loan Documents shall remain and continue in full force and effect, as the same
may be modified and amended by this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of such other Loan
Documents, the provisions of this Agreement shall control. Obligors have no
existing claims, defenses (personal or otherwise) or rights of setoff whatsoever
with respect to the Obligations of the Obligors under the Loan Documents. Each
of the Obligors furthermore agrees that each of them has no defense,
counterclaim, offset, cross-complaint, claim or demand of any nature whatsoever
that can be asserted as a basis to seek affirmative relief and/or damages of any
kind from the Lender.

2

 

2



--------------------------------------------------------------------------------



 



6. Release. Borrower hereby releases Lender and its affiliates and their
respective directors, officers, employees, attorneys and agents and any other
Person affiliated with or representing Lender (the “Released Parties”) from any
and all liability arising from acts or omissions under or pursuant to this
Agreement, whether based on errors of judgment or mistake of law or fact, except
for those arising from willful misconduct. In no circumstance will any of the
Released Parties be liable for lost profits or other special or consequential
damages. Such release is made on the date hereof and remade upon each request
for an Advance by Borrower.

7. Applicable Law, Binding Effect, etc. This Agreement shall be governed by the
laws of the State of Georgia and may be executed in any number of duplicate
originals and counterparts, each of which, and all taken together, shall
constitute one and the same instrument. This Agreement shall be binding upon,
and inure to the benefit of, the Lender, the Borrower, and each of the Guarantor
and their respective successors, heirs and assigns.

8. Expenses. Borrower hereby agrees to pay all out-of-pocket expense incurred by
Lender in connection with the preparation, negotiation and consummation of this
Agreement, and all other documents related thereto (whether or not any borrowing
under the Loan Agreement as amended shall be consummated), including, without
limitation, the fees and expenses of Lender’s counsel.

9. Effectiveness of this Agreement. This Agreement shall not be effective until
the same is executed and accepted by Lender.

[THIS PORTION OF PAGE IS INTENTIONALLY LEFT BLANK]

3

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Lender, the Borrower, and each of the Guarantor have
caused this Agreement to be duly executed, under seal, as of the day and year
first above written.

BORROWER:

TEAMSTAFF GOVERNMENT SOLUTIONS, INC. D/B/A TEAMSTAFF GOVERNMENT SOLUTIONS; D/B/A
TEAMSTAFF GOVT SOLUTIONS

By: /s/ Zachary C. Parker
Zachary C. Parker, CEO

GUARANTOR:

TEAMSTAFF INC.

By: /s/ Zachary C. Parker
Zachary C. Parker, CEO

LENDER:

Presidential Financial Corporation

By: /s/ Yung Simmons
Assistant Vice President


4

 

4